DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18:
	This claim requires the electronic device to include “a plurality of individual power-output terminals arranged in a row” (per line 7 of the claim) as well as “a plurality of power-output terminals disposed at both ends of each of longer sides of the switching element” (per lines 17-18 of the claim).
	While Examiner appreciates the disclosure of power-output terminals 113, it is not which (if either) of the claimed “individual power-output terminals” and “power-output terminals” corresponds to underlying elements 113.  Assuming one of these claimed elements corresponds to disclosed elements 113, it is not clear how the other claimed elements corresponds to the underlying disclosure.
	Further, the claim requires the electronic device to include “a first common-electrode wiring” (per line 3 of the claim) as well as “two rows of first common-electrode wirings” (per line 19 of the claim).  It is not clear if the two rows of first common-electrode wirings are meant to refer to the same first common electrode wiring, especially because only one common-electrode wiring is required by the recitation on line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2012/0127254 A1) in view of Matsusaki et al. (US 2013/0307916 A1).
Regarding claim 16:
	Yamamoto discloses an electronic device comprising:
	a switching element (drive IC 7);
	a first common-electrode wiring (base portion 357), at least a part of the first common-electrode wiring being covered with the switching element (paragraph 82 & Figs. 2, 5);
	a plurality of second common-electrode wirings (extension portions 356) branched from the part of the first common-electrode wiring covered with the switching element (Fig. 2);
	a plurality of individual power-output terminals (bonding portions 336) arranged in a row in the switching element (paragraph 74 & Figs. 1-2);
	a plurality of individual-electrode wirings (individual electrodes 33) arranged in a row (paragraph 74 & Figs. 1-2), the plurality of individual-electrode wirings being connected to the plurality of individual power-output terminals, respectively (paragraph 74 & Fig. 2),
		wherein each of the plurality of second common-electrode wirings is disposed between the plurality of individual-electrode wirings (Fig. 2);
	a plurality of drive elements (heat generating portions 41) connected to the plurality of individual-electrode wirings, respectively (Fig. 2);
	wherein the switching element has a rectangular shape (Fig. 1).
Yamamoto does not expressly disclose the particular configuration of power-input terminals and common-power supply wiring.
	However, Matsusaki et al. disclose an electronic device a plurality power-input terminals (connection terminals 11a to power wiring 23aE, 23aM) are disposed along one of longer sides of a switching element having a rectangular shape (paragraphs 35-38 & Figs. 2, 5),
	wherein a common power-supply wiring (one of power wiring 23aE, 23aM) covering a part of an area outside the switching element (Figs. 2, 5) and being connected to the plurality of power-input terminals (paragraphs 35-38 & Figs. 2, 5); and
	wherein a plurality of control-signal input terminals (signal wiring 23E, 23bM) disposed at both ends of the one of the longer sides of the switching element (Figs. 2, 5).
	Matsusaki et al. teach that such a configuration enables each of power and control signals to be transmitted from a FPC to, and through, the switching element (paragraphs 35-44).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the power-input and control signal terminal configuration taught by Matusaki et al. into Yamamoto’s electronic device, so as to enable the transmission of such desired signals to, and through, the switching element.
Regarding claim 17:
	Yamamoto’s modified device comprises all the limitations of claim 16, and Matusaki et al. also disclose that the common power-supply wiring supplies power to a plurality of drive elements via the switching element and a plurality of individual-electrode wirings (to individual electrode wirings 19: paragraphs 33, 35-39).

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 1-15 are allowable because the prior art of record does not disclose or make obvious an electronic device comprising “a plurality of second common-electrode wirings branched from the part of the first common-electrode wiring covered with the switching element … [wherein] each of the plurality of second common-electrode wirings is disposed between the plurality of individual-electrode wirings,” in combination with “a sheet resistance of the first common-electrode wiring is lower than a sheet resistance of the common electrode of the plurality of drive elements.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 6991639 B2 discloses an electronic circuit in which a sheet resistance of common wiring of the head substrate is larger than a sheet resistance of the common connecting wiring of the flexible substrate.  However, this disclosure fails to mention a plurality of drive elements including a common electrode connected to each of the plurality of second common electrode wirings.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853